IN THE SUPREME COURT OF THE STATE OF DELAWARE

    KEITH L. CAMPBELL,                       §
                                             §
        Defendant Below,                     §   No. 290, 2020
        Appellant,                           §
                                             §   Court Below—Superior Court
        v.                                   §   of the State of Delaware
                                             §
    STATE OF DELAWARE,                       §   Cr. ID No. 1411008699 (N)
                                             §
        Plaintiff Below,                     §
        Appellee.                            §

                              Submitted: January 6, 2021
                              Decided: February 8, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                         ORDER

       After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of the Superior Court’s order, dated August 25, 2020,

adopting the Commissioner’s report and recommendations, dated June 4, 2020. The

Superior Court did not err in concluding that the appellant’s third motion for

postconviction relief was subject to summary dismissal because he pleaded guilty

and was not convicted after trial.1



1
  Super. Ct. Crim. R. 61(d)(2) (providing that a second or subsequent Rule 61 motion “shall be
summarily dismissed, unless the movant was convicted after a trial and the motion” pleads with
       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                                    BY THE COURT:

                                                    /s/ Collins J. Seitz, Jr.
                                                         Chief Justice




particularity new evidence creating a strong inference that the movant was actually innocent or a
new rule of constitutional law made retroactive to cases on collateral review).

                                               2